

115 HR 2586 IH: RISK Act
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2586IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Mr. Carbajal introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require an independent assessment and report of subversive activities of the Russian Federation,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Reporting on Influence and Subversion by the Kremlin Act or RISK Act. 2.FindingsCongress finds the following:
 (1)In 1986, an interagency working group issued a report assessing active measures by the former Soviet Union against the United States. (2)The working group concluded that there is a massive and highly organized effort by the Soviet Union and its proxies to influence world opinion.
 (3)The working group further observed that this effort includes public diplomacy to enhance the Soviet image abroad and … also includes a persistent, widespread program of disinformation and deception designed to discredit the U.S. image abroad and disrupt U.S. policy objectives..
 (4)Active measures by the Russian Federation have shown no diminution since the last report issued by the working group in 1987, including—
 (A)to influence world opinion; (B)to undercut democratic processes and institutions in the United States and partner nations;
 (C)to challenge the international liberal order; and (D)to establish an unfettered sphere of influence.
 (5)The Director of National Intelligence concluded in light of the Russian Federation’s hacking of the 2016 presidential election that Russian efforts to influence the 2016 U.S. presidential election represent the most recent expression of Moscow’s longstanding desire to undermine the U.S.-led liberal democratic order..
 (6)The Russian Federation is deploying an array of military, cyber, intelligence, and economic tactics to weaken United States democratic institutions, divide Europe from the United States, divide Europe from within, undermine organizations such as the North Atlantic Treaty Organization and the European Union, and coerce partners to cooperate with Russia.
 (7)Militarily, Russian President Vladimir Putin ordered the forcible and illegal occupation of Crimea in March 2014 and the invasion of Georgia in 2008.
 (8)The Russian military, in which President Putin has invested heavily, continues to engage in acts of aggression and intimidation against United States allies across Europe.
 (9)The Russian Federation’s subversive activities undermine trust in democratic systems, giving rise to political instability.
			3.Assessment of subversive activities by the Russian Federation
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report setting forth an assessment, obtained by the Secretary for purposes of the report, of subversive activities by the Russian Federation.
			(b)Independent assessment
 (1)In generalThe assessment obtained for purposes of subsection (a) shall be conducted by a federally funded research and development center (FFRDC), or another appropriate independent entity with expertise in diplomatic and military developments in Europe and the Russian Federation, selected by the Secretary for purposes of the assessment.
 (2)Use of previous studiesThe entity conducting the assessment may use and incorporate information from previous studies on matters appropriate to the assessment.
 (c)ElementsThe assessment obtained for purposes of subsection (a) shall include the following: (1)An assessment of disinformation and propaganda activities of the Russian Federation, including an assessment of—
 (A)support for disinformation and propaganda activities with respect to the United States and foreign countries;
 (B)the overall structure of the Russian Government’s disinformation and influence apparatus, including its intelligence agencies and propaganda outlets such as Russia Today; and
 (C)propaganda techniques, including forgery, use of media representatives and proxies, use of front organizations, and efforts to influence international organizations.
 (2)An assessment of support by the Russian Federation for separatist activities and other aggressive actions aimed at undermining the sovereignty of foreign countries, particularly in Ukraine and the Baltic countries.
 (3)An assessment of cyber intrusions by the Russian Federation to influence the infrastructure and democratic processes in the United States and other countries.
 (4)An assessment of— (A)the use of energy exports by the Russian Federation for purposes of political or economic coercion; and
 (B)significant investment in energy infrastructure, including pipelines, by the Government of Russia or Russian-controlled entities.
 (5)An assessment of the deterioration of democratic conditions in the Russian Federation, including— (A)suppression of freedom of the press;
 (B)detention, beating, and murder of political activists and opposition leaders; (C)suppression of minority rights;
 (D)suppression of human rights; and (E)efforts to undermine the Russian nongovernmental organizations and Russian civil society.
 (d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
			4.Countering Russian Influence Fund
 (a)EstablishmentThe President is authorized to establish in the Department of the Treasury a fund to be known as the Countering Russian Influence Fund (in this section referred to as the Fund).
 (b)Amounts in FundThe Fund shall consist of the following: (1)Amounts appropriated to carry out section 7070(d) of division C of the Consolidated Appropriations Act, 2017 (Public Law 115–31).
 (2)Amounts otherwise available to the Secretary of State to carry out this section. (c)Purposes of FundAmounts in the Fund for any fiscal year are authorized to be made available to the Secretary of State for bilateral assistance for countries in Europe, Eurasia, and Central Asia, to counter the following activities in such countries carried out by the Russian Federation:
 (1)Support for disinformation and propaganda. (2)Interference in foreign elections.
 (3)Efforts to undermine financial transparency and governance. (d)Civil society and other organizationsAmounts in the Fund for any fiscal year may be made available to carry out the purposes of the Fund under subsection (c) through civil society and other organizations that seek to mitigate the expansion of Russian influence and aggression, including through public awareness campaigns and exchange activities.
			(e)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the President not less than $100,000,000 to carry out this section.
 (2)Relation to certain other amountsSuch funds are in addition to any other amounts made available for bilateral assistance for countries in Europe, Eurasia, and Central Asia.
 (3)Rule of constructionThis section shall be considered to be an authorization of appropriations for purposes of section 7070(d) of division C of the Consolidated Appropriations Act, 2017 (Public Law 115–31).
 (f)ReportThe Secretary of State shall submit to Congress a report for each fiscal year for which activities are undertaken pursuant to this section.
			